09Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant. A method comprising  for each video player in a set of video players streaming a video during a first time period, at a processor system, receiving a set of beacon data comprising a set of tracked data metrics characterizing the video, by the processor system, classifying the set of beacon data as deriving from a user view based on the set of tracked data metrics and a crawler model, and by the processor system, in response to classifying the set of beacon data as deriving from the user view, aggregating the set of beacon data into a beacon stream, by the processor system, generating a real-time event stream based on the set of tracked data metrics of each set of beacon data in the beacon stream, by the processor system, calculating a summary metric based on the real-time event stream, by the processor system, accessing historical data for the summary metric, and by the processor system, in response to detecting a statistical anomaly based on the historical data for the summary metric, generating an alert indicating the summary metric and the statistical anomaly, and serving the alert to an interface module, as claimed and arranged by Applicant, was not known in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
04/07/2022